conspired to prevent other cases he had filed from being removed to
                  federal court for resolution, thereby violating his constitutional rights.
                  The district court granted the motion to proceed in forma pauperis and
                  filed the complaint, but declined to issue summonses until the court could
                  determine whether the complaint had "an arguable basis either in law or
                  in fact."   See Jordan v. State ex rel. Dep't of Motor Vehicles & Public
                  Safety, 121 Nev. 44, 57-58, 110 P.3d 30, 41 (2005) (holding that the district
                  court may review in forma pauperis complaints for frivolity and may defer
                  issuing a summons until it has completed its review), abrogated on other
                  grounds by Buzz Stew, LLC v. City of N. Las Vegas,      121 Nev. 224, 228 n.6,
                  181 P.3d 670, 672 n.6 (2008).
                               Instead, the court directed appellant to file points and
                  authorities demonstrating that he was legally and factually entitled to the
                  relief he sought if his allegations were proven. Appellant's initial response
                  to this directive was not satisfactory to the district court, as it failed to
                  provide specific facts and legal authority demonstrating that appellant
                  was entitled to the requested relief. But recognizing that pre-service
                  dismissal was an "extreme action," id. at 58, 110 P.3d at 41, the district
                  court issued a second order directing appellant to amend his complaint to
                  cure any defects therein and ordering him to show cause why he should
                  not be deemed a vexatious litigant. Appellant failed to amend his
                  complaint as directed, and instead filed a responsive pleading raising
                  numerous allegations that were not contained in and do not relate to the
                  allegations from the initial complaint. Thereafter, the district court
                  dismissed the complaint with prejudice and entered an order declaring
                  appellant a vexatious litigant. This appeal followed.
                               Having considered the record on appeal and appellant's civil
                  proper person appeal statement, which merely reasserts the claims
                  included in his complaint, we conclude that the district court properly
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A csgao
                  dismissed the underlying case.            In particular, appellant's appeal
                  statement fails to address the propriety of the district court's dismissal of
                  his complaint and how his post-complaint filings complied with the court's
                  two orders, which were intended to allow appellant to correct the issues
                  with his complaint.' As noted above, the district court provided appellant
                  with both an opportunity to explain why his complaint had an arguable
                  basis in law or in fact and an opportunity to amend the complaint to cure
                  any defects. But appellant failed to provide any legal support for his
                  causes of action and failed to file an amended complaint as directed.
                  Under these circumstances, the dismissal of appellant's complaint must be
                  affirmed.   SeeS NRCP 11(b)(2) and (c) (permitting a district court to
                  sanction a proper person party for filing a complaint that is not
                  "warranted by existing law or by a nonfrivolous argument for the
                  extension, modification, or reversal of existing law or the establishment of
                  new law"); Jordan, 121 Nev. at 57-58, 110 P.3d at 41; see also Powell v.
                  Liberty Mut. Fire Ins. Co., 127 Nev. , n.3, 252 P.3d 668, 672 n.3
                  (2011) (recognizing that a party waives all arguments not asserted on
                  appeal).
                              It is so ORDERED.




                                                                                        , J.




                        'Appellant likewise makes no arguments regarding the portion of
                  the challenged order declaring him to be a vexatious litigant.
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ea
                    cc:   Hon. Steve L. Dobrescu, District Judge
                          Michael Steve Cox
                          Attorney General/Carson City
                          White Pine County Clerk




SUPREME      Coma
        OF
     NEVADA
                                                        4
(0) I947A